 AMERICAN OIL COMPANY229American Oil CompanyandOil,Chemical and Atomic Workers In-ternational Union,AFL-CIO,'PetitionerAmerican Oil CompanyandLocal 251, International BrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, AFL-CIO,' Petitioner.Cases Nos. 1-RC-4794 and 1-RC-4826.June 19, 1957DECISION AND DIRECTION OF ELECTIONSUpon petitions duly filed under Section 9 (c) of the National LaborRelationsAct, a hearing was held before Joseph Lepie, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Chairman Leedom and Members Murdock and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) and Section 2 (6) and (7) of the Act.4.The Oil Workers seeks a unit of all employees at the Employer'sProvidence and East Providence, Rhode Island, operations, where itis engaged in the distribution and sale of oil and petroleum products.The Teamsters requests a separate unit of truckdrivers. The Employerand the Oil Workers contend that a unit of truckdrivers, who havebeen included in a companywide unit of all employees for over 10years, is inappropriate in view of the past bargaining history.The truckdrivers spend all of their time delivering fuel oil by tanktrailer to industrial customers of the Employer in Rhode Island. Theywork different hours and shifts than the other employees and theirduties are not performed by any other employees.As their duties areconfined to driving, we find that the drivers constitute a functionallydistinct group such as the Board has traditionally accorded the rightto self-determination, notwithstanding a history of bargaining on abroader basis. In addition, the Teamsters is a union which has his-torically represented truckdrivers.3Accordingly, we find that the1Herein called the Oil workers.Herein called the Teamsters.SwiftcGCompany,117 NLRB 61 ;PainesvilleWorks.General ChemicalDivision,AlliedChemical and Dye Corporation,116 NLRB 1784;Interchemical Corporation,116 NLRB1443.118 NLRB No. 26. 230DECISIONS OF NATIONALLABOR RELATIONS BOARDEmployer's truckdrivers may, if they so desire, constitute a separateappropriate unit for the purposes of collective bargaining.Under thecircumstances,we shall make no final unit determinationat this time, but shall direct that separate elections be held in thefollowing voting groups at the Employer's Providence and East Provi-dence, Rhode Island, operations :(a)All truckdrivers, excluding all other employees and supervisorsas defined in the Act.(b)All employees, including bargemen, but excluding truck-drivers, executives, office clerical employees,4 professional employees,guards, and supervisors as defined in the Act.If a majority of employees in voting group (a) select the Teamsters,that group will be taken to have indicated their desire to constitute aseparate bargaining unit, which the Board, under those circumstances,finds to be appropriate for purposes of collective bargaining, and theRegional Director conducting the elections is hereby instructed toissue a certification of representatives to such union for such unit.In that event, if a majority of the employees in voting group (b)select the OilWorkers, then the Regional Director is instructed toissue a certification of representatives to such union for a separateunit of the Employer's employees, which the Board under such cir-cumstancesfinds to be appropriate for purposes of collectivebargaining.However, if a majority of the employees in voting group (a) do notvote for the Teamsters, such group will be appropriately included inthe same unit with the employees in voting group (b) and their voteswill be pooled with those in voting group (b).' If a majority ofemployees in the pooled group select the Oil Workers, the RegionalDirector is instructed to issue a certification of representatives to thatunion for such unit, which under such circumstances the Board findsto be appropriate for purposes of collective bargaining.5.With respect to voting group (a), the Teamsters and the OilWorkers are in disputeas tothe voting eligibility of five truckdriverswho were recently laid off due to a seasonal slack.The Employer'spractice for the past 35 years is to recall such laid-off employees andthe record shows that, in 1956, all drivers who were laid offas a result4 All of the following employees work in the main office performing clerical duties underthe supervision of the chief clerk or the branch manager:Marian Stachowiak,Anna O'Neil,Martha Elstrom, James Smith, Ann Whittaker. John F. 1lartiman, Majorie Prior, DorothyWhittaker, Thomas Pury, and William J. Delderfield, Jr.Only one of these employees,John F.Fiartiman,ever leaves the officeto contactemployees in the voting group and therecord shows that he does so on infrequent occasions.We have excluded them from thevoting group as office clerical employees.Pacific lfouttied Products,111 NLRB 882,884.The Employer does not employ plant clericals.5 If the votes are pooled,they are to be tallied in the following manner:The votes forthe Teamsters shall be counted as valid votes, but neither for nor against the Oil. Workers ;all other votes are to be accorded their face value, whether for representation by the OilWorkers or for no union. OHRBACH'S, INC.231of the seasonal slack were rehired.As thelaid-off drivers have areasonable expectancy of reemployment,we findthat they are eligibleto vote in the election.'[Text of Direction of Elections omitted from publication.]6 A roostookFederation of Farmers, Inc.,117 NLRB 31.Ohrbach's, Inc.andDistrict 65, Retail Wholesale and DepartmentStore Union,AFL-CIO,Petitioner.Case No. 2-RC-8533.June19, 1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before John J. Carmody,hearing officer of the National Labor Relations Board.The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Bean, andJenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.Thelabor organization named below claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.'1 Petitioner seeks a unit of department store employees including clericals who deal direct-ly with customers or handle merchandise but excluding all clericals who do not.It wouldexclude the tailor shop,menders, and the milliner.Except as to those exclusions, theEmployer agrees with the unit.There is no bargaining history.The clerical employeesin issue include general office employees located on the 10th floor,and, on other floors, in-voice process clerks in the receiving departments,a display department clerical, reception-ist-typists in the buying offices,and purchasing department clericals, all of whom performa variety of office and clerical duties.The tailor shop includes seamstresses,pressers, andtailors,who do cleaning,pressing,and sewing for the store and repairs for customers.Mendersin the selling departments and the milliner in the millinery department performmending and cleaning duties and the menders affix tickets to merchandise.All employeesare subject to the sauce personnel management and have the same benefits, and, althoughthe general office employees also perform services for other stores of the Employer in addi-tion to the store herein involved,the Board has recognized a functional integration andmutuality of interest among all employees of a retail establishment.In these circum-stances and as no union is seeking to represent the disputed categories,we shall includethem in the unit.J. J. Moreau it Sons, Inc.,107 NLRB 999;Fanny Farmer Candy Shops,118 NLRB No. 39.